Name: Commission Decision No 656/78/ECSC of 1 April 1978 adjusting the minimum prices for hot-rolled wide strips, merchant bars and concrete reinforcing bars
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  iron, steel and other metal industries;  monetary economics;  prices
 Date Published: 1978-04-01

 Avis juridique important|31978S0656Commission Decision No 656/78/ECSC of 1 April 1978 adjusting the minimum prices for hot-rolled wide strips, merchant bars and concrete reinforcing bars Official Journal L 087 , 01/04/1978 P. 0001 - 0001 Greek special edition: Chapter 08 Volume 1 P. 0189 COMMISSION DECISION No 656/78/ECSC of 1 April 1978 adjusting the minimum prices for hot-rolled wide strips, merchant bars and concrete reinforcing bars THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 3000/77/ECSC of 28 December 1977 fixing minimum prices for hot-rolled wide strips, merchant bars and concrete reinforcing bars (1), and in particular Article 1 (3) thereof, Whereas the minimum prices fixed by Decision No 3000/77/ECSC must be adjusted to take account of the changes in exchange rates which have occurred since its adoption, HAS ADOPTED THIS DECISION: Article 1 The minimum prices fixed by Article 1 (2) of Decision No 3000/77/ECSC for sales of hot-rolled wide strips, merchant bars and concrete reinforcing bars shall be replaced by the following minimum prices per tonne: >PIC FILE= "T9001063"> >PIC FILE= "T9001064"> Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1978. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 352, 31.12.1977, p. 1.